Title: From Abigail Smith Adams to Thomas Boylston Adams, 7 February 1802
From: Adams, Abigail Smith
To: Adams, Thomas Boylston



Dear Thomas
Quincy Feb’ry 7th 1802

Your Letter of the  Jan’ry I received near a fortnight ago, and have thought every day since that I would write to you; but few occurrences arise to amuse you, or entertain you of a domestick nature, and dissertations are not what you want; your proposed project of removing to the State of Newyork occupies my attention. I know it must be urksome to you to pluck up stakes (as the saying is) and quit a profession to which you have been educated, to enter upon an untried scene, to form new acquaintance & new connections; yet when I consider the disadvantages you must labour under where you are, that the political state of the Country, gives you no prospect of advancement in your profession; for all those who are in power, both in the National and State Government where you reside, are decidedly opposed to your Sentiments and principles; and I hope presume, ever will be; so that I cannot believe you will succeed in Buisness in that city. Beside it is not a desirable place of residence for a part of the season always being in danger of the yellow fever; I wish to learn from you what your prospects are if you go as you hinted, into the interior of Newyork? It is a large, and flourishing State, tho it has a wrong Bias in politicks. I think it must follow New England in self defence sometime or other; we know not what is before us. There is much reason to believe that confusion will result from the new order, or rather from the disorder which will be the concequence of the measures pursued by the Administration. The cultivators of the Soil may find more rest for a time than any other class of men; If a Farm is your object, I should advise you to see and judge for yourself; not to be led by the Suggestions of others; to live without Society; would soon render you discontented and unhappy, and even a polishd man soon becomes assimilated to the manners of those who Surround him; but as you have not explained your objects, I can only conjecture. It will not however give me any pain to find you determined upon quitting the city where you now are; it is not a soil where you will ever flourish. I hope however you may be transplanted to one with Sentiments more congenial to the best interests of our country. When I look back upon the past, I am ready to make many unpleasent reflections, but all History furnishes us with similar Instances in republican Governments. There is not any thing stable, any thing which can long be depended upon;
I yesterday read mr Morris’s speach in reply to mr Mason and others. I do not recollect ever to have read a more masterly composition, or a finer peice of oratory. Truths however painfull are painted as with a sun  beam; yet upon the callous Hearts of Jacobinism no impression appears to have been made. Deaf to the voice of Reason, truth and justice, feeling power, they forget Right; N England is crushed, and will be trampled upon, untill oppression raises a spirit which will sweep like a whirlwind.
Your Brother has taken an office in Boston. How long he will have patience to hold it, depends upon circumstances. I hope if any attempt should be made to send him to the National Legislature he will decidedly reject it, come out from among them, they are doomed to  to—dissolution—An attempt has been made to get an address to the President from our Legislator, but did not succeed as the papers will inform you; the same proposition is now under debate in the Senate, but I trust will not succeed—Burr has shown us what he will do when the fate of the Country, hangs suspended upon his veto in the National Goverment—
We have had a remarkable mild winter untill this Month commenced, when we have had a taste of cold & some snow—
Your uncle Cranch is very sick with one of his old lung complaints. I have many fears least it should prove too hard for him. Your Father enjoys good Health: and spirits. My own has been better through the winter than for several past. I forget to mention to you that B Adams is married, three weeks Since—I had a Letter yesterday from Sally. She writes that you had been once out to see her. I hope you will go again. Sally is a valuable woman, and deserving a better lot than she has met with, which make me desirious of shewing her every kind attention in my power—
The Boys are gone to N York. I cannot but regreet their removal. John had just got his ambition excited, and was pursuing his Studies with great assiduity, and earnestness; he appeard dull and mortified at his removal, and fearfull of the concequences to himself. He had much thought & reflection upon the subject, as well as anxiety for his Brother, who he thought was not inclined to the necessary application, and whose mind might easily be dissipated—It is a pitty two such fine Boys should be in a way to be ruined, and their Father has no Head for to plan out their Education;
I like to hear from you once a fortnight, if only by a few lines, Remember me kindly to all those of my acquaintance who retain any Regard for me, and be / assured alway of the tenderness / and affection of your / Mother
A Adams